DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the After-Final Consideration Pilot Program (AFCP 2.0) request and accompanying amendment filed on 18 February 2021.  As directed by the amendment: claims 1, 4, 6, 9 & 10 have been amended, and no claims have been cancelled or added. Thus, claims 1-16 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan M. Oiler on 25 February 2021.
The application has been amended as follows: 
IN THE CLAIMS: 

Claim 1: 	A sprung gate for a valve comprising: 
a first endless elastic band having an inner perimeter defining an open space; a second endless elastic band having an inner perimeter defining an open space; a first gate member, an inner gate member, and a second gate member each defining an opening therethrough in an open position portion thereof; 
wherein the open space of each of the first and second endless elastic bands and the opening in each of the first gate member, the inner gate member, and the second gate member are aligned to form a passage through the sprung gate;
wherein the first endless elastic band is sandwiched between the first gate member and the inner gate member and the second endless elastic band is sandwiched between the second gate member and the inner gate member at an orientation in which each of the first and second endless elastic bands functions as a spring acting parallel to a direction of flow through the passage 
wherein the first endless elastic band, the second endless elastic band, the first gate member, the inner gate member, and the second [[gate member are configured to collectively move linearly together within a valve. 

Claim 10: 	A device comprising: 
a valve mechanism comprising a conduit separated into a first section and a second section by a pocket having a sprung gate of claim 1 seated therein; and 
an actuator connected to the sprung gate; 
wherein the actuator moves the sprung gate between [[an open position and [[a closed position.

Claim 13: 	The device of claim 10, wherein the first and second endless elastic bands each respectively bias the first and second gate members into a sealing engagement with opposing walls of the pocket.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753